DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 17-21 in the reply filed on 7/7/2022 is acknowledged. Claims 1-16 are being examined.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 11 of claim 1 recites “wherein weights of the update second convolution layer…” This appears to be grammatically in correct and should recite “wherein weights of the updated second convolution layer.
Line 14 of claim 1 recites “wherein weights of the update third convolution layer…” This appears to be grammatically in correct and should recite “wherein weights of the updated third convolution layer.
Claim 4 is objected to because of the following informalities:
Line 3 of claim 4 recites “configured to shift to right by one bit.” This appears to be grammatically incorrect and should recite either (1) “configured to shift to the right by one bit” or (2) “configured to shift right by one bit” (note the removal of “to” in the second recommended correction).
Line 5 of claim 4 recites “configured to shift to right by one bit.” This appears to be grammatically incorrect and should recite either (1) “configured to shift to the right by one bit” or (2) “configured to shift right by one bit” (note the removal of “to” in the second recommended correction).
Claim 10 is objected to because of the following informalities:
Line 8 of claim 10 recites “wherein weights of the update second convolution layer…” This appears to be grammatically in correct and should recite “wherein weights of the updated second convolution layer.
Line 11 of claim 10 recites “wherein weights of the update third convolution layer…” This appears to be grammatically in correct and should recite “wherein weights of the updated third convolution layer.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 15, 20 of copending Application No. 16/353,810 [hereinafter Liu] in view of Zakaria, Magdi, M. Al-Shebany, and Shahenda Sarhan. "Artificial neural network: a brief overview." International Journal of Engineering Research and Applications 4.2 (2014) [hereinafter Zakaria] further in view of He, Kaiming, et al. "Deep residual learning for image recognition." Proceedings of the IEEE conference on computer vision and pattern recognition. 2016 [hereinafter He]. The differences and limitations in the present application that are not found in Liu as set forth below.

Instant Application 16/353,851
Copending Application 16/353,810 [Liu]
Claims 1 and 10.
A system comprising:a processor: and a non-transitory computer readable medium containing programming instructions that, when executed, will cause the processor to:
Claim 1.
A system comprising:a processor: and a non-transitory computer readable medium containing programming instructions that, when executed, will cause the processor to:
update a first convolution layer of a cellular neural network (CeNN) in an AI integrated circuit into an updated first convolution layer, wherein weights of the updated first convolution layer comprise duplicated weights of the first convolution layer,wherein a number of output channels of the updated first convolution layer is twice as a number of output channels of the first convolution layer;

update a first convolution layer of a cellular neural network (CeNN) in an Al integrated circuit into an updated first convolution layer by duplicating weights of the first convolution laver,wherein a number of output channels of the updated first convolution layer is twice as a number of output channels of the first convolution layer;

update a second convolution layer of the CeNN into an updated second convolution layer,wherein weights of the update second convolution layer are based on weights from the second convolution layer and at least an identity matrix:
configure a second convolution layer of the CeNN, wherein weights of the second convolution layer include weights of an identity layer, and the second convolution layer includes: a number of input channels equal to the number of output channels of the updated first convolution layer, and a number of output channels equal to the number of output channels of the first convolution layer:

and update a third convolution layer of the CeNN into an updated third convolution layer, wherein weights of the update third convolution layer are based on weights from the third convolution layer and at least the identity matrix;

16/353,810 does not explicitly teach “update a third convolution layer of the CeNN into an updated third convolution layer, wherein weights of the update third convolution layer are based on weights from the third convolution layer and at least the identity matrix;” Examiner notes that the additional layer is treated as an additional. Furthermore, a network or system containing three consecutive layers is well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.).
It would have been obvious before the effective filing date to modify the system of Liu and combine it with multi-layer systems taught by Zakaria because the middle hidden layer (which makes it a 3-layer system when added to the input and output layers) contains synapses or weights that help manipulate the input and output to different layers (Zakaria, ; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”).
load the weights of the updated first convolution layer, the weights of the updated second convolution layer and the weights of the updated third convolution layer into the Al integrated circuit;
and load at least the weights of the updated first convolution layer and the second convolution layer into the Al integrated circuit.

16/353,810 does not explicitly teach “the weights of the updated third convolution layer.” As previously explained, a network or system containing three consecutive layers is well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.). 
The rationale for combining the teachings of Liu and Zakaria are the same as previously explained.
and cause the Al integrated circuit to output a residual connection based at least on the loaded weights.

16/353,810 does not explicitly teach “and cause the Al integrated circuit to output a residual connection based at least on the loaded weights.” He teaches a skip connection, or residual connection, is implemented and used to optimize. It is easier to optimize the residual mapping than to optimize the original mapping. In our case, the shortcut connections simply perform identity mapping, and their outputs are added to the outputs of the stacked layers (He; 1 Introduction, page 2, left column paragraphs 1-3 starting with “In this paper…”). Examiner notes that under the broadest reasonable interpretation, skip connections are the same as residual connections. 
It would have been obvious before the effective filing date to modify the teachings of Yildiz in view of Alwani [hereinafter Yildiz-Alwani] and combine it with the residual/skip connections taught by He. The residual connections allow for easy optimization, lower training error, and enjoys accuracy gains from increased depth, producing substantially better results (He; 1 Introduction, page 2, paragraph 3 starting with “We present…”).
It would have been obvious before the effective filing date to modify the teachings of Yildiz in view of Alwani [hereinafter Yildiz-Alwani] and combine it with the residual/skip connections taught by He. The residual connections allow for easy optimization, lower training error, and enjoys accuracy gains from increased depth, producing substantially better results (He; 1 Introduction, page 2, paragraph 3 starting with “We present…”).
Claims 2 and 11.
The system of claim 1, wherein the first convolution layer, the second convolution layer and the third convolution layer are consecutive convolution layers.

	Examiner notes that the third layer and third updated layer is treated the same as the second layer and second updated layer. Furthermore, a network or system containing three consecutive layers, well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.)
	It would have been obvious before the effective filing date to combine the teachings of Liu with the three-layered system taught by Zakaria. Having the neural network layout Zakaria teaches can be used to extract patterns and detect trends from complicated or imprecise data (Zakaria; Abstract). 
Claims 3 and 12. 
The system of claim 2, wherein the programming instructions further comprising programming instructions configured to retrieve the residual connection from output of the third convolution layer in the Al integrated circuit.
Claim 2. 
The system of claim 1, wherein the programming instructions further comprising programming instructions configured to: cause the Al integrated circuit to execute based at least on the loaded weights of the updated first convolution layer and the weights of the second convolution layer; and retrieve output of the second convolution layer from the Al integrated circuit.
Liu does not explicitly teach “third convolution layer.”
As previously explained, a network or system containing three consecutive layers is well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.). 
The rationale for combining the teachings of Liu and Zakaria are the same as previously explained.
Claim 4. 
The system of claim 1, wherein the programming instructions further comprising programming instructions configured to: set a scalar in the updated second convolution layer to be configured to shift to right by one bit;
and/or set a scalar in the updated third convolution layer to be configured to shift to right by one bit.
Claim 3.  
The system of claim 1, wherein the programming instructions further comprising programming instructions configured to set a scalar in the second convolution layer to be configured to shift to right by one bit.
Claims 5 and 13. 
The system of claim 1, wherein the weights of the updated first convolution layer comprise: a first portion including the weights of the first convolution layer; and a second portion including the weights in the first portion; wherein each of the first portion and the second portion corresponds to a number of output channels equal to the number of output channels of the first convolution layer.
Claim 4. 
The system of claim 1, wherein the weights of the updated first convolution layer comprise: a first portion including the weights of the first convolution layer; and a second portion including the weights in the first portion; wherein each of the first portion and the second portion corresponds to a number of output channels equal to the number of output channels of the first convolution layer.
Claim 6.The system of claim 1, wherein the weights of the updated first convolution layer, the weights of the updated second convolution layer and the weights of the updated third convolution layer include binary values.
Claim 5. The system of claim 1, wherein the weights of the updated first convolution layer and weights of the identity layer include binary values.

Claim 20. The Al integrated circuit of claim 16, wherein the weights of the first convolution layer and weights of the second layer include binary values in the first mode and the second mode.
Examiner notes that as previously stated, the addition of a third layer is well known in the art. As previously explained, a network or system containing three consecutive layers is well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.). 
The rationale for combining the teachings of Liu and Zakaria are the same as previously explained.
Further, the process of updating the first, second and third layer are the same in the present application (see Fig. 2A-2C) as it is in the copending application (Liu; Fig. 2A-2C). 
Claims 7 and 14. The system of claim 1, wherein the weights of the updated second convolution layer comprises: a first portion duplicated from the weights of the second convolution layer; and second and third portions each containing weights of the identity matrix; wherein a number of input channels of the updated second convolution layer is twice as a number of input channels of the second convolution layer, and wherein a number of output channels of the updated second convolution layer is a sum of twice a number of input channels of the second convolution layer and the number of output channels of the second convolution layer.
Claim 15. 
weights of each of the one or more intermediate convolution layers are duplicated from weights of the second convolution layer. and each of the one or more intermediate convolution layers has a number of input channels equal to the number of output channels of the updated first convolution layer, and a number of output channels equal to the number of output channels of the updated first convolution layer.
Claims 8 and 15. 
The system of claim 7, wherein a number of input channels of the updated third convolution layer is the number of output channels of the updated second convolution layer, and wherein a number of output channels of the updated third convolution layer is a number of output channels of the first convolution layer.
Claim 1. 
the second convolution layer includes: a number of input channels equal to the number of output channels of the updated first convolution layer, and a number of output channels equal to the number of output channels of the first convolution layer
Examiner notes that as previously stated, the addition of a third layer is well known in the art. As previously explained, a network or system containing three consecutive layers is well known in the art (Zakaria; page 8, right column, paragraph 2 starting with “Multi-layer consisting…”; Regarding Multi-layer perceptions, every system is basically a three layered system consisting of three consecutive layers.). 
The rationale for combining the teachings of Liu and Zakaria are the same as previously explained.
Claims 9 and 16.

Regarding claim 9, examiner notes that while claim 9 is not explicitly found in the claims of the reference application, it would be obvious that the input and output channels of the updated second layer is twice the number of the respective input and output channels of the second convolution layers. Since the updated first layer in the present invention have twice the number of input and output channels, and the second UPDATED layer receives input from the first UPDATED layer (as opposed to the first layer), naturally the second UPDATED layer would also have twice the number of input and output channels.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-6, 8, 10-13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yildiz, Nerhun, et al. "Architecture of a fully pipelined real-time cellular neural network emulator." IEEE Transactions on Circuits and Systems I: Regular Papers 62.1 (2014) [hereinafter Yildiz] in view of Alwani, Manoj, et al. "Fused-layer CNN accelerators." 2016 49th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO). IEEE, 2016 [hereinafter Alwani] further in view of He.
	Regarding claim 1, Yildiz teaches A system comprising: a processor: and a non-transitory computer readable medium containing programming instructions that, when executed, will cause the processor to (Yildiz; Abstract; An architecture for a cellular network processor is given. The architecture is implemented on both high-end and low-cost FPGA devices such as the Altera Stratix IV GX230 and Cyclone III C25):
	update a first convolution layer of a cellular neural network (CeNN) in an AI integrated circuit into an updated first convolution layer (Yildiz; Fig. 1c; CNN is emulated on an FPGA.), wherein weights of the updated first convolution layer comprise duplicated weights of the first convolution layer (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); Two matrices Y and U are sub matrices of feedback and feedforward templates. U is for feedforward purposes, and Y is for feedback purposes.),
Examiner notes that by default, a CNN is a feedforward neural network. Yildiz teaches that the network includes matrices for both feedback and feedforward purposes. The feedforward matrix U is considered duplicate in the context of a space-invariant network.
wherein a number of output channels of the updated first convolution layer is twice as a number of output channels of the first convolution layer (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); U is considered a duplicate since a CNN is by design a feedforward matrix as previously explained. Since matrices Y and U are of the same size, including both matrix Y and U means that there are twice the number of output channels of the original convolution layer.)
wherein weights of the update convolution layer are based on weights from the convolution layer and at least an identity matrix (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); As previously explained, U is considered a duplicate matrix since it is used for feedforward purposes and CNNs are by definition feedforward. Under the broadest reasonable interpretation for “identity matrix,” the matrix U is being considered an identity matrix.):
wherein weights of the updated convolution layer are based on weights from the convolution layer and at least the identity matrix (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); As previously explained, U is considered a duplicate matrix since it is used for feedforward purposes and CNNs are by definition feedforward. Under the broadest reasonable interpretation for “identity matrix,” the matrix U is being considered an identity matrix.);
Yildiz does not explicitly teach update a second convolution layer of the CeNN into an updated second convolution layer, and update a third convolution layer of the CeNN into an updated third convolution layer, load the weights of the updated first convolution layer, the weights of the updated second convolution layer and the weights of the updated third convolution layer into the Al integrated circuit; and cause the Al integrated circuit to output a residual connection based at least on the loaded weights.
Alwani teaches update a second convolution layer of the CeNN into an updated second convolution layer (Alwani; B. Tradeoff Evaluation, page 8, right column paragraphs 3-4 starting with “For a given network…”; There are a number of ways one may choose to fuse layers into groups on a chip… For example, if a network has three layers, we can choose to organize the layers in groups of (1, 1, 1), (1, 2), (2, 1), or (3). Typically, pooling layers with the convolutional layers preceding them is expected to have the best solutions.),
Examiner notes that Alwani teaches grouping or fusing multiple convolution layers together. We are grouping multiple layers taught by Yildiz together using Alwani’s fusing method. 
It would have been obvious before the effective filing date to modify the cellular neural network system taught by Yildiz and combine it with the consecutive portions taught by Alwani because grouping the model into consecutive portions or layers allows for on-chip caching during the processing. This allows better processing speed because of less data movement (Alwani, page 1, right column, paragraph 3 starting with “In this work…”).
	and update a third convolution layer of the CeNN into an updated third convolution layer (Alwani; B. Tradeoff Evaluation, page 8, right column paragraphs 3-4 starting with “For a given network…”; There are a number of ways one may choose to fuse layers into groups on a chip… For example, if a network has three layers, we can choose to organize the layers in groups of (1, 1, 1), (1, 2), (2, 1), or (3). Typically, pooling layers with the convolutional layers preceding them is expected to have the best solutions.), 
Examiner notes that Alwani teaches grouping or fusing multiple convolution layers together. We are grouping multiple layers taught by Yildiz together using Alwani’s fusing method.
The rationale to combine the teachings of Yildiz and Alwani are the same as previously explained.
load the weights of the updated first convolution layer, the weights of the updated second convolution layer and the weights of the updated third convolution layer into the Al integrated circuit (Alwani; I Introduction, page 1, right column, paragraph 4 starting with “We validate…”; The CNN layer fusion is implemented on an FPGA.);
Examiner notes that by definition, an FPGA is an integrated circuit. If CNN fusion is implemented on it, than it is an AI integrated circuit.
The rationale to combine the teachings of Yildiz and Alwani are the same as previously explained.
Yildiz in view of Alwani [hereinafter Yildiz-Alwani] does not teach and cause the Al integrated circuit to output a residual connection based at least on the loaded weights.
He teaches and cause the Al integrated circuit to output a residual connection based at least on the loaded weights (He; 1 Introduction, page 2, left column paragraphs 1-3 starting with “In this paper…”; A skip connection, or residual connection, is implemented and used to optimize. It is easier to optimize the residual mapping than to optimize the original mapping. In our case, the shortcut connections simply perform identity mapping, and their outputs are added to the outputs of the stacked layers.).
Examiner notes that under the broadest reasonable interpretation, skip connections are the same as residual connections.
It would have been obvious before the effective filing date to modify the teachings of Yildiz-Alwani and combine it with the residual/skip connections taught by He. The residual connections allow for easy optimization, lower training error, and enjoys accuracy gains from increased depth, producing substantially better results (He; 1 Introduction, page 2, paragraph 3 starting with “We present…”).
	Regarding claim 2, Yildiz-Alwani does not explicitly teach the system of claim 2, wherein the programming instructions further comprising programming instructions configured to retrieve the residual connection from output of the third convolution layer in the Al integrated circuit. 
He teaches wherein the programming instructions further comprising programming instructions configured to retrieve the residual connection from output of the third convolution layer in the Al integrated circuit (He; Figure 3; 3.3 Network Architectures, page 4, right column paragraph 1 starting with “Based on…”; The residual network has skip connections that perform identity mapping.).
Examiner notes that the residual connections are retrieved 16 times in the residual network. Choosing to retrieve a residual connection from a third layer is a matter of design choice or could be found through routine optimization.
The rationale for combining the teachings of Yildiz-Alwani and He are the same as previously explained.
Regarding claim 5, Yildiz teaches The system of claim 1, wherein the weights of the updated first convolution layer comprise: a first portion including the weights of the first convolution layer (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); U is considered a duplicate since a CNN is by design a feedforward matrix as previously explained. Since matrices Y and U are of the same size, including both matrix Y and U means that there are twice the number of output channels of the original convolution layer.):
and a second portion including the weights in the first portion (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); As previously explained, U is considered a duplicate matrix since it is used for feedforward purposes and CNNs are by definition feedforward. Under the broadest reasonable interpretation for “identity matrix,” the matrix U is being considered an identity matrix.):
wherein each of the first portion and the second portion corresponds to a number of output channels equal to the number of output channels of the first convolution layer (Yildiz; II Mathematical Overview, Page 131, left column, paragraphs 1-3, starting with “Note that…”, Equation (3); Y and U are equally sized matrices where a template-dot-product operation is performed on both Y and U to A and B respectively.).

Examiner notes that as explained, there are double the amount of weights (Y and U matrix for both feedback and feedforward purposes). The first portion and second portion by themselves have the same amount of output channels. Collectively, there is double the amount of output channels.
Regarding claim 6, Yildiz teaches The system of claim 1, wherein the weights of the updated first convolution layer, the weights of the updated second convolution layer and the weights of the updated third convolution layer include binary values (Yildiz; II Mathematical Overview, Page 130, right column, paragraph 5, starting with “An m-neighborhood…”, Equation (3); Matrix cell input range from {-m, …0, …m}.).
Examiner notes that under the broadest reasonable interpretation, the weights must include binary values, and the weights do not have to be only binary values and are not limited to only binary values by the claim language. The range of values for weights in matrices ranges for -m to 0 to m, inherently including at least 0 and 1, which are typically considered binary values.
Regarding claim 8, Yildiz teaches The system of claim 7, and wherein a number of output channels of the updated third convolution layer is a number of output channels of the first convolution layer (Yildiz; Fig. 1c; CNN is emulated on an FPGA.; ).
Examiner notes that since the entire neural network is implemented on an FPGA circuit which can and may change the way the layers are implemented; the overall architecture must still follow the same input and output conditions. Therefore, the number of output channels is equal to the number of output channels of the original first convolution layer.
Yildiz does not explicitly teach wherein a number of input channels of the updated third convolution layer is the number of output channels of the updated second convolution layer.
Alwani teaches wherein a number of input channels of the updated third convolution layer is the number of output channels of the updated second convolution layer (Alwani; B. Tradeoff Evaluation, page 8, right column paragraphs 3-4 starting with “For a given network…”; There are a number of ways one may choose to fuse layers into groups on a chip… For example, if a network has three layers, we can choose to organize the layers in groups of (1, 1, 1), (1, 2), (2, 1), or (3). Typically, pooling layers with the convolutional layers preceding them is expected to have the best solutions.),
Examiner notes that since the layers are fused with convolutional layers preceding them as previously explained, the updated input channels of the third layer will inherently be the same as the number of output channels of the updated second convolution layer.
The rationale to combine the teachings of Yildiz and Alwani are the same as previously explained. 

Regarding claim 10, Yildiz-Alwani further in view of He [hereinafter Yildiz-Alwani-He] teaches all the limitations and motivations of claim 1 in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 10.
Regarding claim 11, Yildiz-Alwani-He teaches all the limitations and motivations of claim 2 in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 11.
Regarding claim 12, Yildiz-Alwani-He teaches all the limitations and motivations of claim 3 in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 12.
Regarding claim 13, Yildiz-Alwani-He teaches all the limitations and motivations of claim 5 in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.
Regarding claim 15, Yildiz-Alwani-He teaches all the limitations and motivations of claim 8 in method form rather than system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128